DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertrand et al. (US 2009/0109919) in view of Uemura et al. (US 2009/0201865), and further in view of 3RD GENERATION PARTNERSHIP PROJECT. “Random Access Slot Configurations.” 3GPP TSG RAN WG1 #50bis, R1-074144, Shanghai, China, 8-12 October 2007 (cited in the IDS filed on July 2, 2019) (hereafter, "R1-074144").

Regarding claim 1, Bertrand discloses a method in a base station of an evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (Bertrand, paragraph [0004], NodeB; paragraph [0005], E-UTRAN) operating in a Time Division Duplex mode (paragraph [0026], lines 10-11, TDD system) for transmitting data on a radio channel (paragraph [0005], Channel), wherein a frame comprises subframes (Bertrand, 
allocating a plurality of random access resources to a plurality of uplink subframes (Bertrand, Fig. 2, random access channels 201 and 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels), the allocating comprising: 
mapping, to each of the uplink subframes in a first frequency, a respective first one of the random access resources (Bertrand, Fig. 2, the bottom ones of random access channels 201 and 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels);
the plurality of uplink subframes being fewer in number than the plurality of random access resources (Bertrand, Fig. 2, four random access resources, the bottom and top ones of random access channels 201 and 210, are mapped to two subframes 203), mapping, to one or more of the uplink subframes in a different frequency, a respective second one of the random access resources (Bertrand, Fig. 2, the top ones of random access channels 201 and 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels);
wherein the mapping of the first and second random access resources (Bertrand, Fig. 2, random access channels 201 and 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels) is such that:
at least one of the first random access resources is concurrent with a respective second random access resource (Bertrand, Fig. 2, the top and bottom ones of random access channels 201 or 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels); and 
transmitting data on the radio channel, the data comprising an expression expressing allocation of the first random access resource to use in relation to at least one uplink subframe (Bertrand, Fig. 8, step 804 receive configuration parameters; paragraph [0089], lines 1-10, UE receives configuration parameters from the eNB). 

Bertrand does not explicitly disclose at least one other of the first random access resources is concurrent with none of the second random access resources.

Uemura discloses at least one of the first random access resources is concurrent with a respective second random access resource (Uemura, Fig. 17, column 3, paragraph [0213], asynchronous RACH provided in all frequency bands in one sub-frame period); and 
at least one other of the first random access resources is concurrent with none of the second random access resources (Uemura, Fig. 17, column 1, 2, 4, 5, paragraph [0213], synchronous RACH frequency band in each subframe do not overlap).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand using both concurrent and non-concurrent resources, as in Uemura. The motivation to combine the references would have been to reduce communications resources [see paragraph [0212] of Uemura].

Bertrand does not explicitly disclose that the mapping random access resources to one or more of the uplink subframes is responsive to the plurality of uplink subframes being fewer in number than the plurality of random access resources.

R1-074144 discloses responsive to the plurality of uplink subframes being fewer in number than the plurality of random access resources, mapping, to one or more of the uplink subframes in a different frequency, a respective second one of the random access resources (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RAslots are multiplexed in time rather than in frequency: paragraph (0002), line 3, minimize the number of RAslots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe so that at most two RA slots will occur in the same sub-frame).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in RE-O74144, The motivation to combine the references would have been ta reduce waiting times for an RA slot.


Regarding claim 2, Bertrand in view of Uemura, and further in view of R1-074144 discloses a method according to claim 1, wherein the at least one uplink subframe is mapped to a second random access resource at the different frequency and a first random access resource used at the first frequency (Bertrand, Fig. 2, the upper and lower ones of random access channels 201 and 210, subframes 203). 

Regarding claim 3, Bertrand in view of Uemura, and further in view of R1-074144  discloses a method according to claim 1, wherein the allocating further comprises mapping at least one of the first random access resources to more than one uplink subframe (Bertrand, Fig. 2, the upper and lower ones of random access channels 201 and 210, subframes 203). 

Regarding claim 4, Bertrand in view of Uemura, and further in view of R1-074144  discloses a method according to claim 1, wherein the expression expresses allocation of the first random access 

Regarding claim 5, Bertrand in view of Uemura, and further in view of R1-074144  discloses a method according to claim 1, wherein the data further comprises an expression of at least one additional uplink subframe of a random access configuration to use as an ordinal number of uplink subframes (Bertrand, Fig. 2 shows random access channel 210 in the 14th uplink subframe 203; "14th" being and ordinal number). 

Regarding claim 6, Bertrand in view of Uemura, and further in view of R1-074144 discloses a method according to claim 1, wherein the radio channel comprises a broadcast channel (Bertrand, paragraph [0089], lines 1-4, broadcast). 

Claims 7-12 are rejected under substantially the same rationale as claims 1-2, 4-6 and 3, respectively.  Bertrand further discloses a memory comprising program instructions (Bertrand, Fig. 9, memory; paragraph [0101], instructions); and processing hardware comprising one or more processors, the processing hardware being communicatively coupled to the memory and configured to execute the program instructions (Bertrand, Fig. 9, memory, processor; paragraph [0101], instructions).

Regarding claim 13, Bertrand discloses a method in a user equipment of an evolved UMTS Terrestrial Radio Access Network (E-UTRAN) (Bertrand, paragraph [0004], UE; paragraph [0005], lines 1-13, E-UTRAN) operating in a Time Division Duplex mode (Bertrand, paragraph [0026], lines 10-11, TDD system), wherein a frame comprises subframes (Bertrand, Fig. 2, frame 202, subframes 203; paragraph 
receiving data on a radio channel (Bertrand, paragraph [0109], receiving data); and 
determining a first uplink subframe in a radio frame to use in a random access process (Bertrand, Fig. 2, the lower  ones of random access channels 201 and 210, subframes 203; paragraph [0039], lines 6-8) by reading an expression in the received data expressing an allocation (Bertrand, Fig. 8, step 804; paragraph [0089], lines 1-10, configuration parameter) of a first random access resource to use in relation to at least one uplink subframe (Bertrand, Fig. 2, the lower  ones of random access channels 201 and 210, subframes 203; paragraph [0039], allocation of the uplink frame to scheduled and random access channels comprising a plurality of transmission sub-frames scheduled for UE uplink transmissions), 
wherein the expression in the received data comprises random access configuration for a plurality of random access resources defining that the plurality of random access resources is allocated by (Bertrand, Fig. 2, random access channels 201 and 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels):
mapping, to each of the uplink subframes in a first frequency, a respective first one of the random access resources (Bertrand, Fig. 2, the bottom ones of random access channels 201 and 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels);
the plurality of uplink subframes being fewer in number than the plurality of random access resources (Bertrand, Fig. 2, four random access resources, the bottom and top ones of random access channels 201 and 210, are mapped to two subframes 203), mapping, to one or more of the uplink subframes in a different frequency, a respective second one of the random access resources (Bertrand, 
wherein the mapping of the first and second random access resources (Bertrand, Fig. 2, random access channels 201 and 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels) is such that:
at least one of the first random access resources is concurrent with a respective second random access resource (Bertrand, Fig. 2, the top and bottom ones of random access channels 201 or 210, frame 202, subframes 203; paragraph [0039], lines 6-8, time frequency resources allocated to random access channels).

Bertrand does not explicitly disclose at least one other of the first random access resources is concurrent with none of the second random access resources.

Uemura discloses at least one of the first random access resources is concurrent with a respective second random access resource (Uemura, Fig. 17, column 3, paragraph [0213], asynchronous RACH provided in all frequency bands in one sub-frame period); and 
at least one other of the first random access resources is concurrent with none of the second random access resources (Uemura, Fig. 17, column 1, 2, 4, 5, paragraph [0213], synchronous RACH frequency band in each subframe do not overlap).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand using both concurrent and non-concurrent resources, as in Uemura. The motivation to combine the references would have been to reduce communications resources [see paragraph [0212] of Uemura].

Bertrand does not explicitly disclose that the mapping random access resources to one or more of the uplink subframes is responsive to the plurality of uplink subframes being fewer in number than the plurality of random access resources.

R1-074144 discloses responsive to the plurality of uplink subframes being fewer in number than the plurality of random access resources, mapping, to one or more of the uplink subframes in a different frequency, a respective second one of the random access resources (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RAslots are multiplexed in time rather than in frequency: paragraph (0002), line 3, minimize the number of RAslots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe so that at most two RA slots will occur in the same sub-frame).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in RE-O74144, The motivation to combine the references would have been ta reduce waiting times for an RA slot.

Regarding claim 14, Bertrand in view of Uemura, and further in view of R1-074144 discloses a method according to claim 13, wherein the method further comprises using the first random access resource during a random access process (Fig. 8, step 808; paragraph [0091], lines 1-3). 

Claims 15-18 are rejected under substantially the same rationale as claims 4, 2, 3 and 6, respectively.  

Claims 19-20 and 22-23 are rejected under substantially the same rationale as claims 13-14, 6 and 4, respectively.  Bertrand further discloses a memory comprising program instructions (Bertrand, 

Regarding claim 21, Bertrand in view of R1 -074144, and further in view of R1-074144 discloses a user equipment according to claim 20, further comprising a transmitting arrangement adapted to transmit a random access request in the first random access resource according to the expression during the random access process (Fig. 8, step 808; paragraph [0091], lines 1-3). 

Response to Arguments
 Applicant’s arguments filed on December 14, 2021 have been considered but are moot in view of the new grounds of rejection.
Specifically, R1-074144 discloses responsive to the plurality of uplink subframes being fewer in number than the plurality of random access resources, mapping, to one or more of the uplink subframes in a different frequency, a respective second one of the random access resources (R1 -074144, Page 1, Section 2.1, paragraph [0001], lines 4-7, depending on the load, RAslots are multiplexed in time rather than in frequency: paragraph (0002), line 3, minimize the number of RAslots occurring in the same sub-frame; page 2, lines 8-11, minimize the RA slots occurring in the same subframe so that at most two RA slots will occur in the same sub-frame).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to allocate the random access resources of Bertrand in time before frequency, as in RE-O74144, The motivation to combine the references would have been ta reduce waiting times for an RA slot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer et al. (US 2010/0172299) also discloses at least one of the first random access resources is concurrent with a respective second random access resource; and at least one other of the first random access resources is concurrent with none of the second random access resources (Fischer, Figs. 23 and 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. L./
Examiner, Art Unit 2466


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466